Title: To Alexander Hamilton from Caleb Swan, 30 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir
            Trenton October 30. 1799
          
          Major Bradley has just arrived here from Staunton on furlough from General Pinckney he represents in addition to the representations before made, that money is wanted for the officers and Recruits at Staunton and its Vicinity. that there are five distinct detachments in and about Staunton Amounting to about 220 Men whose arrears are due from different periods, and in my own estimation, together with an additional supply of Recruiting Money wanted will amount to nearly 8.000. dollars.
          From the accuracy and punctuality of Major Bradley, he probably would be a suitable person to employ in the distribution of this money and is willing to undertake it, provided he can have his expences born & be reasonably compensated for the service.
          As Paymasters have been appointed by you to other large recruiting rendezvous’s I hope this arrangement with any necessary Modification, may meet your Consent and Approbation, and that  you will excuse me for the liberty I take in suggesting it.
          I have the honor to be Very respectfully Sir Yr Obt. Servt.
          
            C: Swan PM Genl
          
          Major General Hamilton
        